 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    GUILLERMO TRUJILLO CRUZ,                        Case No. 1:18-cv-00571-DAD-EPG (PC)

10                       Plaintiff,                   FINDINGS AND RECOMMENDATIONS
                                                      RECOMMENDING THAT PLAINITFF’S CASE
11           v.                                       BE DISMISSED FOR FAILURE TO PAY THE
                                                      FILING FEE AND FOR FAILURE TO OBEY
12    B. VALDEZ,
                                                      COURT ORDERS
13                       Defendant.
                                                      (ECF NO. 24)
14

15

16          Plaintiff Guillermo Trujillo Cruz (“Plaintiff”) is a state prisoner proceeding pro se with

17   this civil rights action brought pursuant to 42 U.S.C. § 1983.

18          The Court originally granted Plaintiff’s motion to proceed in forma pauperis. (ECF No.

19   14.) On January 16, 2019, Defendant filed a motion for an order revoking Plaintiff’s in forma

20   pauperis status due to his accumulation of three “strikes” under 28 U.S.C. § 1915(g) (ECF No.

21   22.)

22          On September 4, 2019, the Court adopted findings and recommendations issued by the

23   undersigned recommending that Defendant’s motion for an order revoking Plaintiff’s in forma

24   pauperis status be granted and finding that Plaintiff is subject to the three-strikes bar under 28

25   U.S.C. § 1915(g) and has not met the imminent danger exception to that provision. (ECF No. 37.)

26          The Court also vacated its prior order granting Plaintiff’s application to proceed in forma

27   pauperis and ordered that, within forty-five days of service of the order adopting the findings and

28   recommendations, Plaintiff shall pay the $400.00 filing fee to proceed with this action. (Id.) The
                                                        1
 1   Court warned that Plaintiff’s action would be dismissed if he failed to pay the filing fee within the
 2   specified time. (Id.)
 3             It has now been more than forty-five days since Plaintiff was served with the order
 4   adopting the findings and recommendations, and Plaintiff has failed to pay the $400.00 filing fee
 5   necessary to proceed with this action.
 6          “Parties filing actions…are required to pay a filing fee.” Rodriguez v. Cook, 169 F.3d
 7   1176, 1177 (9th Cir. 1999). “An action may proceed despite failure to pay the filing fees only if
 8   the party is granted IFP status.” Id.
 9          Here, the Court has found that Plaintiff is not entitled to in forma pauperis status;
10   accordingly, he must pay the filing fee. The Court ordered Plaintiff to pay the filing fee within 45
11   days, but he failed to respond to the Court’s order by paying the filing fee or seeking an
12   extension. Plaintiff’s failure to pay the filing fee and failure to respond to a Court order justify
13   dismissal of his case without prejudice. See e.g., Irby v. Warner, 609 Fed. Appx. 423 (9th Cir.
14   2015) (affirming district court’s denial of pro se prisoner’s request for in forma pauperis status
15   and subsequent dismissal of his case without prejudice for failure to pay the filing fee); Hill v.
16   Katavich, 2015 WL 7282873 at *1 (E.D. Cal. Nov. 18, 2015) (denying pro se civil rights
17   plaintiff’s motion for reconsideration of order determining that “dismissal was appropriate since
18   Plaintiff was ineligible to proceed in forma pauperis and had failed to pay the filing fee.”);
19   Wagner v. Peppler, No. EDCV 07-1537-CJC (MLG), 2008 WL 4830022 at *2 (C.D. Cal. Nov. 5,
20   2008) (dismissing prisoner’s action for failure to pay filing fees after Plaintiff ignored the court’s
21   order to show cause on the matter).
22          Accordingly, based on the foregoing, it is HEREBY RECOMMENDED that:
23          1. Plaintiff’s claims against Defendant be dismissed without prejudice for failure to pay
24              the filing fee and for failure to obey Court orders; and
25          2. The Clerk of Court be instructed to close this case.
26          These findings and recommendations will be submitted to the United States district judge
27   assigned to the case, pursuant to the provisions of Title 28 U.S.C. §
28   636(b)91). Within twenty-one (21) days after being served with these findings and
                                                     2
 1   recommendations, Plaintiff may file written objections with the Court. the document should be
 2   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is
 3   advised that failure to file objection within the specified time may result in the waiver of rights on
 4   appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 20140 (citing Baxter v. Sullivan,
 5   923 F.2d 1391, 1394 (9th Cir. 1991)).
 6
     IT IS SO ORDERED.
 7

 8      Dated:     October 30, 2019                             /s/
 9                                                      UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
